Citation Nr: 1416819	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992 and from December 1992 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a July 2013 rating decision issued by the Appeals Management Center (AMC).  Jurisdiction over this matter is retained by the Atlanta, Georgia, RO.

By way of history, the issue of TDIU was raised by the Board in July 2010, at which time the Board remanded the matter for additional development.  In July 2013, the Board again remanded the issue so that correspondence could be properly sent to the Veteran's last known address of record.  The issue of TDIU has now been returned to the Board for final adjudication.

The Board acknowledges that additional pertinent evidence was received following the most recent August 2013 supplemental statement of the case regarding the issue of TDIU.  However, the Veteran expressly waived initial review of this evidence by the agency of original jurisdiction (AOJ).  Accordingly, a remand for AOJ consideration is not required pursuant to 38 C.F.R. § 20.1304(c).

As will be explained below, the Board has taken jurisdiction over the issue of entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus for the limited purpose of remanding it for issuance of a statement of the case.  Thus, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected disabilities did not prevent him from securing or following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran was provided with a sufficient notification after the Board's July 2013 remand when the Veteran was resent a September 2010 notice letter, which also fulfilled the Dingess requirements, to his current address.  The mailing of this notice is documented in a subsequent statement of the case and, importantly, was received by the Veteran as evidenced by his return of the enclosed VA Form 21-8940.

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted lay statements on his behalf and, as alluded to above, he has completed and returned a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, all relevant evidence necessary for an equitable resolution of the TDIU claim that has been adequately identified has been obtained.  

The Board is also satisfied that there has been substantial compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a remand confers upon the appellant the right to substantial, but not strict, compliance with that order). Pursuant to the remands, the Veteran was provided with a copy of the duty-to-assist letter and a supplemental statement of the case to his most current address.  Thus, there is no Stegall violation in this case, and the Board may proceed to adjudicate the claim for TDIU without prejudice to the Veteran.

II.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).   A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (CAVC or Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2013).

In this case, the Veteran is service-connected for major depressive disorder (rated as 50 percent disabling), low back strain (rated as 10 percent disabling), left knee strain (rated as 10 percent disabling), right knee strain (rated as 10 percent disabling), bilateral pes planus (rated as 10 percent disabling), bilateral plantar fasciitis (rated as 10 percent disabling), status post gunshot wound to the right thigh (rated as 10 percent disabling), and hypertension (rated as noncompensable or 0 percent disabling).  His disabilities have resulted in an 80 percent combined evaluation from August 14, 2005.  Based on these ratings, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU on a schedular basis throughout the appeal period.

The crux of the matter lies in whether the evidence sufficiently shows that the Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities," the standard of entitlement set forth under 38 C.F.R. § 4.16(a).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (recognizing that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16").  After carefully reviewing the evidence of record, and for the reasons set forth below, the Board finds that the weight of the evidence is against such a finding.

The Board acknowledges that there is some evidence that the Veteran was not working during the appeal period.  In this regard, an October 2005 VA treatment record indicated that the Veteran was "unemployed."  However, a March 2005 VA examination report indicated that the Veteran's conditions "did not result in any time lost from work."  Importantly, the October 2005 VA treatment note did not say why the Veteran was not working.  Thus, the Board finds this evidence to be of little probative value as to the question of whether the Veteran's service-connected disabilities rendered him unable to obtain or sustain a substantially gainful occupation.

In order to gather evidence in support of his claim for TDIU, the Veteran was requested to complete and return a VA Form 21-8940.   He did so in September 2013, and his report of occupational history reflected that he was "presently working" and, significantly, had no "time lost from illness" during his jobs within the past five-year reporting period.  Based on the history provided by the Veteran, he was only not working approximately nine months of the past five years, during which time he was employed as a cleaning technician, in supply, or as a truck driver.  The Veteran reported now working full-time, with a reported current monthly earned income of "$1,700.00."  

In response to the Veteran's lay statements alleging that it is hard for him to get a "good" job, including his August 2013 statement that he turned to driving trucks because of its solidarity, the Board has considered whether the Veteran has been only marginally employed.  "Marginal employment shall not be considered substantially gainful employment[;] . . .  marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person."  38 C.F.R. § 4.16(a).  The Board acknowledges that he reported earning only $10,000 in the "past 12 months," which would be from August 2012 to August 2013, but this appears to be a typographical error; the Veteran simultaneously reported that he earned the most in one year, "$70,000" in "2013," while working as a "truck driver."  Because his employment history notes that he was employed full-time (40 hours per week while employed since April 2013 as a truck driver and 84 hours a week while employed approximately 11 months of the year in 2012 in supply), this information supports a conclusion that the claimed $10,000 earnings during the past 12 months was reported in error.  Accordingly, the Board cannot say that his employment as a truck driver is in any way marginal, especially considering that he stated that the year he began driving truck (2013) was the year in which he earned the most in the past five years.  

In response to the Veteran's lay statements alleging that it is "hard" for him to get or maintain a job, the Board notes that difficulty in finding or maintaining employment does not equate to an inability to do so.  Given the self-reported employment history, with highest gross earnings per month between $2,000 and $4,800, this evidence weighs against a finding that his service-connected disabilities render him "unable to secure or follow a substantially gainful occupation" as required by VA regulation.  38 C.F.R. § 4.16 (emphasis added).  In this case, the evidence, including the Veteran's self-reported occupational history, suggests that he has in fact been able to obtain and maintain non-marginal employment in various fields throughout the appeal period.  

Because the weight of the evidence establishes that the Veteran's service connected disabilities do not preclude the obtaining and following of a substantially gainful occupation, the Board finds that the claim for TDIU must be denied.


ORDER

TDIU is denied.


REMAND

Concerning the issue of entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus, the Board notes that the AMC issued a rating decision in July 2013 that enforced the Board's initial grant of service connection for this disability.  After the Veteran received notice of the July 2013 rating decision, the Veteran submitted an August 2013 statement, entitled "Notice of Disagreement."  This statement made reference to the Veteran's feet symptomatology.  As noted in 
38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  Here, the Board finds the August 2013 statement reflects a timely disagreement with RO's July 2013 rating decision assigning a 10 percent rating for bilateral pes planus.  However, the claims file does not contain any statement of the case for the issue, and the Board must therefore remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case that addresses the issue of entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


